Slip Op. 01-131

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
____________________________________
                                      :
FAG KUGELFISCHER GEORG SCHAFER AG,    :
FAG ITALIA S.p.A.,                    :
BARDEN CORPORATION (U.K.) LTD.,       :
FAG BEARINGS CORPORATION and          :
THE BARDEN CORPORATION,               :
                                      :
          Plaintiffs,                 :
                                      :
          v.                          :    Court No. 99-08-00465
                                      :
UNITED STATES,                        :
                                      :
          Defendant,                  :
                                      :
THE TORRINGTON COMPANY,               :
                                      :
          Defendant-Intervenor.       :
____________________________________ :



                              ORDER

   This matter comes before the Court pursuant to the decision of
the Court of Appeals for the Federal Circuit (“CAFC”) in FAG
Kugelfischer Georg Schafer AG v. United States, 263 F.3d 1369 (Fed.
Cir. 2001) and CAFC’s mandate of October 15, 2001, vacating and
remanding the judgment of the Court in FAG Kugelfischer Georg
Schafer AG v. United States, 2000 Ct. Intl. Trade LEXIS 78, Slip
Op. 00-80 (CIT July 7, 2000).

  Pursuant to said decision by CAFC, this Court hereby

   REMANDS this case to the Department of Commerce, International
Trade Administration (“Commerce”) to: (1) provide a reasonable
explanation of why Commerce uses different definitions of “foreign
like product” for price purposes and when calculating constructed
value; (2) explain the factual setting for the calculations at
issue; (3) explain the actual methodology of the calculations made;
and (4) explain why Commerce’s methodology for the calculations of
constructed value profit comports with the statute, the definition
of “foreign like product” contained in 19 U.S.C. § 1677(16), and
particularly the definition in subsection (C); and it is hereby
Court No. 99-08-00465                                         Page 2



   ORDERED that the remand results are due within ninety (90) days
of the date that this order is entered. Any responses or comments
are due within thirty (30) days thereafter. Any rebuttal comments
are due within fifteen (15) days after the date the responses or
comments are due.




                                   ________________________
                                      NICHOLAS TSOUCALAS
                                         SENIOR JUDGE



Dated: November 15, 2001
       New York, New York